 1
 2
 3
 4                               UNITED STATES DISTRICT COURT
 5                                      DISTRICT OF NEVADA
 6                                                  ***
 7   UNITED STATES OF AMERICA,                              Case No. 2:17-cr-0103-KJD-PAL
 8                                             Plaintiff,                     ORDER
 9           v.
10   NICHOLAS BRODIGAN,
11                                          Defendant.
12          Before the Court are two pending Reports and Recommendations, which contain the
13   factual findings and recommendations of Magistrate Judge Peggy Leen. The first report (#141)
14   recommends that the Court deny defendant Nicholas Brodigan’s motion to dismiss counts three,
15   five, and seven of the indictment (#98). Brodigan filed objections to the report and
16   recommendation (#152), and the Government responded (#157). Also before the Court is the
17   report and recommendation of Magistrate Judge Leen (#147), which recommends that this Court
18   deny Brodigan’s motion to suppress statements (#99). Again, Brodigan filed objections to the
19   report (#147), and the Government responded (#153).
20          The Court has conducted a de novo review of the record in this case in accordance with
21   28 U.S.C. § 636(b)(1) and LR IB 3-2. The Court determines that each Report and
22   Recommendation (##141, 147) should be ADOPTED and AFFIRMED.
23          IT IS THEREFORE ORDERED that the Magistrate Judge’s Report and
24   Recommendation (#141) entered December 17, 2018 is ADOPTED and AFFIRMED, and
25   defendant Nicholas Brodigan’s motion to dismiss counts three, five, and seven of the indictment
26   (#98) is DENIED;
27          IT IS FURTHER ORDERED that the Magistrate Judge’s Report and Recommendation
28   (#147) entered January 14, 2019, is ADOPTED and AFFIRMED, and defendant Nicholas
 1   Brodigan’s motion to suppress statements (#99) is DENIED.
 2   Dated this 24th day of April, 2019.
 3
 4                                             _____________________________
                                               Kent J. Dawson
 5                                             United States District Judge
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                -2-
